Exhibit 10.44

FIRST AMENDMENT TO RECEIVABLES SALE AND

CONTRIBUTION AGREEMENT

THIS FIRST AMENDMENT TO RECEIVABLES SALE AND CONTRIBUTION AGREEMENT, dated as of
February 28, 2002 (this “Amendment”), is by and between International Paper
Financial Services, Inc. (“IPFS”) and Red Bird Receivables, Inc. (the “Buyer”)
and pertains to the Receivables Sale and Contribution Agreement dated as of
December 26, 2001 between the parties hereto (as heretofore and hereby amended,
the “Sale and Contribution Agreement”). Unless otherwise defined in this
Amendment capitalized terms used herein shall have the meanings assigned to such
terms in the Sale and Contribution Agreement.

PRELIMINARY STATEMENTS

WHEREAS, the IPFS wishes to make certain amendments to the Sale and Contribution
Agreement; and

WHEREAS, the Buyer is willing to agree to such amendments.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:

1. Amendment. Schedule B to the Sale and Contribution Agreement is hereby
amended and restated in its entirety to read as set forth on Annex I attached
hereto to reflect an amendment to the last entry on such Schedule B which
currently reads “Pulp Sales Without Natchez” to read “Pulp Sales.”

2. Representations and Warranties. In order to induce the Buyer to enter into
this Amendment, IPFS hereby represents and warrants to the Buyer as follows:

(a) The execution and delivery by IPFS of this Amendment, and the performance of
its obligations under the Sale and Contribution Agreement as amended hereby, are
within IPFS’s organizational powers and authority and have been duly authorized
by all necessary organizational action on its part;

(b) This Amendment has been duly executed and delivered by IPFS, and the Sale
and Contribution Agreement, as amended hereby, constitutes IPFS’s legal, valid
and binding obligation, enforceable against IPFS in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law), and

 



--------------------------------------------------------------------------------

(c) As of the date hereof, no event has occurred and is continuing that will
constitute an Termination Event or an Unmatured Termination Event.

3. Conditions Precedent. This Amendment shall become effective as of the date
first above written upon:

(a) execution and delivery to the Buyer of a counterpart hereof by each of the
parties hereto.

4. Miscellaneous.

(a) CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK.

(b) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.

(c) Ratification of Purchase Agreement. Except as expressly amended hereby, the
Sale and Contribution Agreement remains unaltered and in full force and effect
and is hereby ratified and confirmed.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

RED BIRD RECEIVABLES, INC.

By:

 

/s/

Name:

    

Title:

    

INTERNATIONAL PAPER FINANCIAL SERVICES, INC.

By:

 

/s/

Name:

    

Title:

    

 



--------------------------------------------------------------------------------

ANNEX I

SCHEDULE B

 

Location         Location            

Hudson River

   3   

Whelen Springs Wood Pd-LbrMill

   334

Ticonderoga Mill

   10   

Allentown Distribution Center

   336

Androscoggin Mill

   34   

Henderson Wood Products

   337

Mira Loma Sheeting Plant

   39   

Leola Wood Products

   338

Chicago Box

   66   

Jackson Box

   339

BP North American Div Office

   78   

Wood Prod HQ- Lumber

   340

Terre Haute Mill

   85   

Joplin Wood Products

   341

Armour Wood Products

   113   

Deridder

   343

Shreveport IBC

   137   

Wiggins Wood Products

   345

El Paso

   140   

Gurdon Wood Products

   346

Raligh Beverage Packaging

   144   

Jefferson Wood Products

   348

Carson

   162   

Montgomery Box Plant

   355

Putnam Container

   167   

Cincinnatti Dist

   356

Nashville

   168   

Pleasant Hill WP

   358

Mobile CT

   172   

Southern Wholesale Wood Products

   360

Georgetown CT

   174   

Morton Wood Products

   362

Springhill

   175   

Jonesboro Box Plant

   365

Wooster

   178   

Export South Wood Products

   366

Geneva

   180   

Container UC - Morristown

   379

Detroit

   181   

Container UC - Richmond

   384

San Jose

   182   

Nacogdoches OSB Plant Constr

   392

Modesto

   183   

Decator CT

   394

Edinburg Container

   184   

Maplesville WP

   397

Auburndale Container

   185   

Tuscaloosa WP

   398

Fon du Lac

   186   

Fleetwood CT

   405

Cincinnatti Container

   187   

San Antonio CT

   407

Russellville

   190   

Houston CT

   409

Minneapolis CT

   191   

Hanford CT

   410

Stateville CT

   192   

Johnston WP

   413

Mt Carmel

   193   

Savannah CT

   425

Menasha Distribution Center

   195   

Des Plaines CT

   433

Dallas CT

   198   

Kalamazoo Beverage

   480

Lock Haven

   202   

Kansas City Beverage

   483

 



--------------------------------------------------------------------------------

Oswego Mill

   204   

Bev Pkg - Atlanta

   484

Riverdale Mill

   205   

Bev Pkg - Plant City

   485

Louisina Mill

   230   

Turlock

   490

Moss Point

   233   

Augusta Sawmill

   491

Mobile Mill

   236   

Washington Sawmill

   492

Camden Mill

   237   

Bev Pkg - Framingham

   494

Vicksburg Mill

   240   

Felix Stowe

   503

Texarkana Mill

   241   

Atlanta Distribution

   511

Pine Bluff Mill

   262   

Auburn CT

   512

Springhill Conversion & Dist.

   267   

Sumter Sheet Plant

   519

Mansfield

   268   

Franklin CIC

   520

Pineville

   269   

Properity Plant

   525

Lexington Box Plant

   312   

Sturgis Sheeting

   526

Kansas City

   321   

Hazelton

   528

Sampit Wood Products

   325   

Cape Fear Converting

   529

Tupelo Box Plant

   326   

Spartanburg CT

   531

Cedarburg Cont

   328   

Atlanta CT

   552

New Boston Wood Products

   329   

Conway Box CT

   555

Springhill Wood Products

   330   

Conway Graphics

   559

Madison Wood

   331   

Fort Worth CT

   560

Cordele Wood

   332   

Stockton CT

   563

Location

                 

Phonix Display and Packaging

   593      

Cima Pine Bluff

   594      

Roanoke Rapids Champion

   609      

Rotterdam Dist

   611      

Croydon

   612      

Mallory Warehouse

   614      

Pensacola Champion

   618      

Louisville Dist

   621      

Dallas Dist

   623      

Courtland (Champion)

   627      

Quinnesec (Champion)

   628      

Bucksport Champion

   630      

Sartel Champion

   633      

Cleveland Cont

   641      

Los Angeles Dist

   644      

Dillner Dist

   646      

Camden Packaging (Fordyce)

   652      

 



--------------------------------------------------------------------------------

Augusta

  660

Chicago Distribution

  667

Terre Haute

  706

Ft. Wayne Box Plant

  707

Lafayette Container

  728

Lancaster Container

  743

NEXUS CIMA

  745

Washington Container

  749

Eastover

  769

Franklin Paper Mill

  776

Prattville

  867

Kalamazoo Container

  874

Savannah

  899

CIMA

  928

CB Regional Distribution Center

  930

Newberry Wood Products

  957

CIMS

  987

Camden Wood Products

  6202

Corrigan Wood Products

  6204

Passadumkeag Lumber

  6207

Waycross Wood Products

  6208

Citronelle Lumber Mill

  6210

McDavid Lumber Mill

  6211

Costigan Lumber Mill

  6212

Whitehouse Lumber Mill

  6213

Franklin Sawmill

  A27

Meldrim Sawmill

  A28

Folkston Sawmill

  A29

Seaboard Sawmill

  A30

Opelika Sawmill

  A31

Chapman Sawmill

  A32

Chapman

  A33

Thorsby Veneer Mill

  A34

Thorsby LVL

  A35

Building Materials Group

  B50

Erie

  201

Georgetown Mill

  259

Riegelwood Mill

  661

Pulp Sales

  406